DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 16, lines 4-5, the term “the silane compound” inconsistently refers to previously recited “alkoxy-group-substituted silane compound”.
With respect to claims 17 and 23, first, it is unclear whether language in parentheses is mandatorily present, i.e., “(acrylonitrile styrene acrylate”.  Second, “ester acrylate is a monomer and not a resin, and it is unclear what engineering plastic is being claimed.
With respect to claims 18 and 24, the basis for amounts of thermoplastic resin and surface-treated basalt fiber are unclear.  For instance, does the claimed amount of thermoplastic resin include all thermoplastic resin in the thermoplastic composition material or just the relative amount of thermoplastic resin that has been complexed with the surface-treated basalt fiber?
With respect to claims 19 and 25, at the end of each claim, reference to “the composite material” is inconsistent with previous recitation “based-fiber-reinforced thermoplastic composite material.”

With respect to claims 20, 21, and 26-30, they are rejected for failing to the cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (CN 104692027, machine translation in parent application 15/822,033) in view of evidence provided by Du (US 8,911,140).
Fan discloses a method of preparing basalt fiber conveyor belt by applying a coupling agent treatment by impregnation (abstract).  Specifically, Fan discloses soaking basalt fiber cloth with a coupling agent such as KH550, KH560, KH570, and KH792 (page 2, lines 57-61).  These coupling agents are γ-aminopropyltriethoxysilane, γ-(2,3-epoxypropoxy)propyltrimethoxysilane, γ-methacryloxypropyltrimethoxysilane, and N-(2-aminoethyl)-3-aminopropyltrimethoxysilane, respectively as evidenced by Du in col. 9, lines 6-13).  Subsequently, the prepared basalt fiber is dipped in a latex (i.e., thermoplastic resin) such as nitrile latex (i.e., acrylonitrile butadiene styrene) or styrene-butadiene latex (page 2, lines 69-72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 105802142, machine translation).
With respect to claims 16, 20, and 21, Jin discloses a graphene modified fiber reinforced resin-based composite material comprising thermoplastic resin which is prepared by treating reinforced fiber with graphene and a silane coupling agent (abstract) by a process of dipping reinforced fiber with graphene and silane coupling agent.  The silane coupling agent includes alkoxy-group-substituted silane compounds such as 3-aminopropyltrimethoxysilane (paragraphs 0007 and 0042), and the reinforcing fibers includes basalt fibers (paragraph 0034).  
Jin fails to disclose a single embodiment comprising both thermoplastic resin and basalt fiber, however, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a method of combining a treated basalt fiber with a thermoplastic given that Jin teaches each one.
With respect to claim 17, Jin discloses that the thermoplastic resin includes polyolefin, polyamide, ABS, and polyethylene terephthalate (paragraph 0009).
 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of reinforcing basalt fiber, including those within the scope of the present claims, so as to produce desired end results, i.e., desired degree of reinforcement in thermoplastic composite material.
With respect to claim 19, Jin fails to disclose the relative amount of silane compound in the thermoplastic composite material, however, it teaches that the reinforcing fibers are dipped with a treatment agent comprising 1-5 vol % (paragraph 0018).  This amount is about what is disclosed in applicant’s inventive example 2 of the specification as originally filed.  Because the surface treatment amount is about the same and the relative amount of silane coupling is related to the amount of reinforcing basalt fiber, it would have been obvious to one of ordinary skill in the art to utilize an appropriate amount of silane compound like claimed.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 105802142, machine translation) in view of Huang (CN 106854343, machine translation).
With respect to claims 22, 26, and 27, Jin discloses a graphene modified fiber reinforced resin-based composite material comprising thermoplastic resin which is prepared by treating reinforced fiber with graphene and a silane coupling agent (abstract) by a process of dipping reinforced fiber with graphene and silane coupling agent.  The silane coupling agent includes alkoxy-group-substituted silane 
Jin fails to disclose a single embodiment comprising both thermoplastic resin and basalt fiber, however, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a method of combining a treated basalt fiber with a thermoplastic given that Jin teaches each one.
Jin also fails to disclose subject the basalt fiber that is surface treated with a silane compound to a plasma surface treatment under a condition that oxygen gas is fed.
Huang discloses basalt fiber that is mixed with resin and subjects the basalt fiber to a silane, graphene, and plasma treatment (abstract).  Huang discloses that the plasma modification treatment enhances the interface performance of the fiber and the resin (paragraph 0019) and teaches that the plasma generator includes oxygen reaction gas (paragraph 0030).
Given that both Jin and Huang are drawn to methods of making a reinforced resin composition comprising basalt fiber treated with silane and graphene and further given that Huang discloses that subjecting those fibers to a plasma modification in oxygen gas provides for enhanced interface performance of the fiber and the resin, it would have been obvious to one of ordinary skill in the art to add a plasma modification step to the process of Jin.
With respect to claim 23, Jin discloses that the thermoplastic resin includes polyolefin, polyamide, ABS, and polyethylene terephthalate (paragraph 0009).
With respect to claim 24, Jin fails to disclose the relative amount of treated basalt fiber in thermoplastic resin, however, it is the examiner’s position that the amount of basalt fiber is a result  2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of reinforcing basalt fiber, including those within the scope of the present claims, so as to produce desired end results, i.e., desired degree of reinforcement in thermoplastic composite material.
With respect to claim 25, Jin fails to disclose the relative amount of silane compound in the thermoplastic composite material, however, it teaches that the reinforcing fibers are dipped with a treatment agent comprising 1-5 vol % (paragraph 0018).  This amount is about what is disclosed in applicant’s inventive example 2 of the specification as originally filed.  Because the surface treatment amount is about the same and the relative amount of silane coupling is related to the amount of reinforcing basalt fiber, it would have been obvious to one of ordinary skill in the art to utilize an appropriate amount of silane compound like claimed.
With respect to claim 28, Huang discloses adding nitrogen gas (paragraph 0030).
With respect to claim 29, Huang discloses at CF4 gas (paragraph 0032).
With respect to claim 30, Huang discloses that the plasma generating device provide reaction power of 100-200 W and reaction time of 3-15 minutes (paragraph 0014), both of overlap which claimed plasma intensity and processing time.  
Huang fails to disclose the flow rate of the oxygen and inert gases during plasma surface treatment, however, such flow rates are well within the capabilities of one of ordinary skill in the art.  It is the examiner’s position that the flow rates are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate flow rates, including those within the scope of the present claims, so as to produce desired end results, i.e., appropriate flow rates of oxygen and inert gases.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn